DETAILED ACTION
This Action is in response to Applicant’s response filed on 08/12/2022.  Claims 1-19 are still pending in the present application.  This Action is made FINAL.

Response to Arguments
	Claim Rejections – 35 USC 101  In the Non Final action, the Examiner rejected claims 1-19 under 35 USC 101 because the claimed invention was directed to an abstract idea without significantly more.  The Examiner argued that the limitations, under its broadest reasonable interpretation, covered mental processes.  The Applicant has amended the independent claims in the following way:  

    PNG
    media_image1.png
    429
    632
    media_image1.png
    Greyscale


	Applicant has argued that the amended claims are not directed to a patent-ineligible abstract idea.  In particular, Applicant argues that “determining a type of an object included in the captured image by using an image recognition algorithm which uses image characteristics” cannot be performed in the human and is not a mathematical concept, method of organizing human activity or a mental process.  Furthermore, under step 2A of the 2019 PEG, the pending claims recite limitations which are integrated in a practical application and provide a concrete improvement to an existing technology.  

    PNG
    media_image2.png
    217
    607
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    151
    593
    media_image3.png
    Greyscale

Applicant's arguments with respect to the 35 USC 101 rejection have been fully considered and are persuasive in view of the amendments.  Therefore, the previous 35 USC 101 rejection has been withdrawn. 

Claim Rejections – 35 USC 102  Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Li (US 2022/0084304 A1) and Clever (US 2021/0162600 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2022/0084304 A1) in view of Clever (US 2021/0162600 A1).

Consider claims 1, 10 and 19, Li discloses an electronic device for setting a processing procedure for controlling an apparatus, the electronic device comprising: 
[claim 19: A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for setting a processing procedure (paragraph 120)]
at least one processor configured to cause the electronic device to perform operations of (figure 6)]: 
obtaining a captured image;  (figure 3; detecting the image)
determining a type of an object (figure 3, 301; two types of objects) included in the captured image by using an image recognition algorithm (figure 3, 301; obtaining at least two types of objects by detecting the image based on an image recognition algorithm) which uses image characteristics (read as point of interest, for example paragraph 25); 
notifying an item indicating target processing corresponding to the object included in the captured image, wherein the target processing is identified among a plurality of analysis processing in accordance with the determined type of the object; (paragraph 25-27; The point of interest of the image may be determined based on a geometric center point of the target area. In some embodiments, after the target area is determined, the point of interest may be determined in an area outside the target area. When the target area is determined, the point of interest of the image may be determined based on a pre-set feature point of the target area. )
notifying a result obtained by applying the target processing to the captured image; and (paragraph 26; processing the image according to the point of interest)
receiving a user instruction for adding the processing corresponding to the item. (paragraphs 43-46; crop, zoom, translate)
Li fails to specifically disclose a processing procedure for controlling the apparatus.  
In related art, Clever discloses a processing procedure for controlling the apparatus.  (paragraph 13; taking an image of the workplace and the workpiece by an image capturing device; transmitting the image to a computing device having a human-machine-interface to generate control code for controlling the robot, which is transmitted to the robot control unit; capturing an image of the workplace and the workpiece to be manipulated by the robot; transferring the captured image to the computing device and displaying the captured image on a display associated with the computing device; displaying the workpiece on the display; marking the workpiece with a marker-object on the display)

    PNG
    media_image4.png
    525
    803
    media_image4.png
    Greyscale

Paragraph 57:The activation of the control button 24 for a desired robot command, like “position gripper bars of end-effector”, “grasp workpiece with end-effector”, “move end-effector”, “rotate end-effector” or “snap workpiece to other object” etc. adds the actual position P1 to P5 of the marker-object 17 and/or the grasping position G1, G2 of the gripper bars 22a, 22b of an end-effector together with a command which is associated to a desired action of the robot 1 to a sequence of manipulating steps.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Clever into the teachings of Li to effectively control a robot by means of image-based object-recognition-algorithms requires a high computing performance and sophisticated camera system and computing hardware. (paragraph 12)

Consider claims 2 and 11, Li, as modified by Clever, discloses the claimed invention wherein the at least one processor is configured to cause the electronic device to perform further operation of displaying the item and the result on a display.   (paragraphs 43-46 and 88-89, also see figure 7 of Clever)

Consider claims 3 and 12, Li, as modified by Clever, discloses the claimed invention wherein the at least one processor is configured to cause the electronic device to perform further operation of displaying a plurality of items indicating a plurality of target processing items corresponding to the type of the object included in the captured image, and a plurality of results obtained by applying each of the plurality of target processing items to the captured image, on a display.  (figure 5-6)

Consider claims 4 and 13, Li, as modified by Clever, discloses the claimed invention wherein the at least one processor is configured to cause the electronic device to perform further operation of displaying, in each of a plurality of regions included in a display region of the display, a corresponding item among the plurality of items and a corresponding result. (paragraphs 43-46 and 88-89, also see figure 7 of Clever)

Consider claims 5 and 14, Li, as modified by Clever, discloses the claimed invention wherein a storage unit configured to store correlation information indicating correspondence between a type of an object and processing into a storage medium, (paragraph 120) wherein the target processing corresponding to the type of the object included in the captured image is identified based on the correlation information.  (paragraphs 34-37; read correlation information as highest priority based on area size, clarity, color vividness, target detection confidence score, etc.)

Consider claims 6 and 15, Li, as modified by Clever, discloses the claimed invention wherein the correlation information further includes information indicating priority of the target processing corresponding to the type of the object.  (paragraphs 34-37)

Consider claims 7 and 16, Li, as modified by Clever, discloses the claimed invention wherein each of the plurality of analysis processing includes at least one of image processing for measuring a position of the object included in the captured image, image processing for measuring a size of the object and image processing for analyzing information indicated in the object.  (paragraph 35; based on the area size)

Consider claims 8 and 17, Li, as modified by Clever, discloses the claimed invention wherein the apparatus is an industrial apparatus configured to move the object included in the captured image.  (figures 5-6)

Consider claims 9 and 18, Li, as modified by Clever, discloses the claimed invention wherein identifying target processing for each of a plurality of objects in a case where the plurality of objects is included in the captured image; and notifying an item indicating the target processing and a result of applying the target processing to a corresponding object.  (Clever: figure 1)

Relevant Prior Art Directed to State of Art
Cho (US 2020/0167886 A1) is relevant prior art not applied in the rejection(s) above.  Cho discloses controlling an operation of the robot using a teaching point.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665